Supplemental Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Notice of Allowance mailed on 04/15/2022, has been amended as follows:

The Terminal disclaimer filed on 04/25/2022 disclaiming the terminal portion of patent granted on this application which would extend beyond the expiration date of patent number 11073113 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Issue-Classification has been corrected by marking TD box.

There is no further change in the Notice of Allowance mailed on 04/15/2022.

/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        April 26, 2022